The opinion of the court was delivered by
HortoN, C. J.:
As the defendant was a minor at the execution of the note and mortgage set forth in plaintiff’s petition, and had not reached his majority at the trial of the action, and as no claim is made of any misrepresentation as to his minority, the principal question for determination is in regard to the charge of the court to the jury. It involves *530an interpretation of §3, ch. 67, p. 553, Comp. Laws 1879'. The section reads as follows:
“No contract can be thus disaffirmed in cases where, on account of the minor’s own misrepresentations as to his majority, or from his having been engaged in business as an adult, the other party had good reasons to believe the minor capable of contracting.”
The district court defined the language “capable of contracting” to mean “ legally capable of contracting; ” and further charged the jury, that this “occurs either when the party has reached the age of majority, or when being a minor he has been vested with the legal capacity of adults by an act of the legislature or by a judgment of a court in a proper case.” Counsel for the plaintiff contends that the direction of the court was erroneous, and that the statute makes “his having engaged in business as an adult” a “good reason” for capacity to contract; in'short, that the words “capable of contracting,” as used in the statute, mean mentally and physically capable of contracting, rather than legally capable of contracting. We disagree with this interpretation, and adopt the exposition of the statute given by the learned trial judge to the jury.
The other questions in the, case do not need any lengthy comment. Defendant was not of age at the trial, and the property exchanged for the horses held by him was out of the control of the defendant, or Bettes, to whom defendant executed the note and mortgage.
The judgment of the district court will be affirmed.
All the Justices concurring.